TORBERT, Chief Justice
(concurring specially).
I am in agreement with the opinion of the Justices, and I write specially to make the following additional comments.
Section 3 of the original Ethics Act (Act 1056, Acts of Alabama 1973) was amended by Act 130 (Acts of Alabama 1975). Act 130 amended and “reenacted” Act 1056. The original § 3 provided:
“No state official or employee shall use an official position or office to obtain financial gain for himself, or his family, or any business with which he or a mem*705ber of his family is associated unless such use and gain are specifically authorized by law.”
Section 3 of Act 130 (codified in Code 1975 as § 36-25-5) provides:
“(a) No public official or employee shall use an official position or office to obtain direct personal financial gain for himself, or his family, or any business with which he or a member of his family is associated unless such use and gain are specifically authorized by law. [Emphasis added.]
“(b) Unless prohibited by the Alabama Constitution, nothing herein shall be construed to prohibit a legislator from introducing bills and resolutions, serving on committees or from making statements or taking action in the exercise of his legislative duties.”
Two changes were made by the Legislature. In subsection (a), the words “direct personal” were added; and (b) was added as a new subsection.
Because of the specific language of subsection (b), relating to the exercise of legislative duties, it is my opinion that any prohibitions or limitations imposed on legislators in the exercise of legislative duties are controlled by § 82 of the Constitution.